 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELL RAMOS,                                     No. 2:19-cv-0726 TLN KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    I. ROCHA, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On May 6, 2019, the undersigned

18   recommended that this action be dismissed based on plaintiff’s failure to provide a signed

19   complaint. On June 20, 2019, plaintiff was granted an additional thirty days in which to correct

20   the omission. On July 1, 2019, plaintiff submitted a signed page three of his complaint. Good

21   cause appearing, the May 6, 2019 findings and recommendations are vacated.

22          Plaintiff seeks relief pursuant to 42 U.S.C. § 1983, and has requested leave to proceed in

23   forma pauperis pursuant to 28 U.S.C. § 1915. This proceeding was referred to this court by Local

24   Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

25          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

26   Accordingly, the request to proceed in forma pauperis is granted.

27          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

28   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
 1   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

 2   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

 3   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly

 4   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.

 5   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 6   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 7   § 1915(b)(2).

 8           The court is required to screen complaints brought by prisoners seeking relief against a

 9   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

10   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

11   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

12   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

13           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

14   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

15   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

16   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

17   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

18   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

19   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

20   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
21   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

22   1227.

23           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

24   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

25   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

26   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
27   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

28   formulaic recitation of the elements of a cause of action;” it must contain factual allegations
                                                         2
 1   sufficient “to raise a right to relief above the speculative level.” Id. at 555. However, “[s]pecific

 2   facts are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what

 3   the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93

 4   (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal quotations marks omitted).

 5   In reviewing a complaint under this standard, the court must accept as true the allegations of the

 6   complaint in question, Erickson, 551 U.S. at 93, and construe the pleading in the light most

 7   favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

 8   grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 9          Plaintiff alleges that on April 27, 2018, while he was on Work Group/Privilege Group “A-

10   2/B” status, defendant Rocha “commanded plaintiff to go to dayroom against normal protocol

11   which plaintiff would have been locked in shower.” (ECF No. 1 at 5.) Plaintiff alleges that

12   defendant Carpinter, Control Booth Officer, opened plaintiff’s cell door against protocol. (Id.)

13   As a result, plaintiff was forced into the dayroom where he was maliciously and sadistically

14   attacked and stabbed in the jugular vein. Plaintiff states he “never had any trouble with []either

15   inmate,” and neither inmate received a rules violation report or criminal charges for attempted

16   murder. Plaintiff claims “[b]oth defendants were either negligent or intentional.” (Id.) Plaintiff

17   seeks money damages for defendants’ failure to protect plaintiff.

18          Plaintiff’s allegations are insufficient to state a cognizable Eighth Amendment complaint.

19   “[A] prison official violates the Eighth Amendment only when two requirements are met. First,

20   the deprivation alleged must be, objectively, sufficiently serious, a prison official’s act or
21   omission must result in the denial of the minimal civilized measure of life’s necessities.” Farmer

22   v. Brennan, 511 U.S. 825, 834 (1970) (internal quotation marks and citations omitted). Second,

23   the prison official must subjectively have a sufficiently culpable state of mind, “one of deliberate

24   indifference to inmate health or safety.” Id. (internal quotation marks and citations omitted). The

25   official is not liable under the Eighth Amendment unless he “knows of and disregards an

26   excessive risk to inmate health or safety; the official must both be aware of facts from which the
27   inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

28   inference.” Id. at 837. Then he must fail to take reasonable measures to abate the substantial risk
                                                         3
 1   of serious harm. Id. at 847. Mere negligent failure to protect an inmate from harm is not

 2   actionable under § 1983. Farmer, 511 U.S. at 835.

 3          Here, plaintiff fails to demonstrate that either defendant was aware that the inmates in the

 4   dayroom posed a substantial risk to plaintiff’s safety. Indeed, plaintiff suggests that defendants’

 5   action may have been negligent, and states that plaintiff had not had any prior difficulty with

 6   either inmate who attacked plaintiff. Such allegations are insufficient to state an Eighth

 7   Amendment violation. The court will, however, grant leave to file an amended complaint.

 8          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

 9   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See, e.g.,

10   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

11   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

12   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

13   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

14   F.2d 164, 167 (9th Cir. 1980). Furthermore, vague and conclusory allegations of official

15   participation in civil rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266,

16   268 (9th Cir. 1982). As stated, negligence on the part of defendants is insufficient to state an

17   Eighth Amendment claim.

18          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

19   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

20   complaint be complete in itself without reference to any prior pleading. This requirement exists
21   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

22   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

23   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

24   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

25   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

26   and the involvement of each defendant must be sufficiently alleged.
27          In accordance with the above, IT IS HEREBY ORDERED that:

28          1. The findings and recommendations (ECF No. 11) are vacated.
                                                         4
 1            2. Plaintiff’s request for leave to proceed in forma pauperis is granted.

 2            3. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 3   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

 4   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 5   Director of the California Department of Corrections and Rehabilitation filed concurrently

 6   herewith.

 7            4. Plaintiff’s complaint is dismissed.

 8            5. Within thirty days from the date of this order, plaintiff shall complete the attached

 9   Notice of Amendment and submit the following documents to the court:

10                   a. The completed Notice of Amendment; and

11                   b. An original and one copy of the Amended Complaint.

12   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

13   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

14   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

15            Failure to file an amended complaint in accordance with this order may result in the

16   dismissal of this action.

17            6. The Clerk of the Court shall send plaintiff the form for filing a civil rights complaint by

18   a prisoner.

19   Dated: July 11, 2019

20
21
     ramo0726.14n
22

23

24

25

26
27

28
                                                          5
 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHELL RAMOS,                                  No. 2:19-cv-0726 TLN KJN P
12                       Plaintiff,
13          v.                                       NOTICE OF AMENDMENT
14   I. ROCHA, et al.,
15                       Defendants.
16

17         Plaintiff hereby submits the following document in compliance with the court's order

18   filed______________.

19                _____________                  Amended Complaint
     DATED:
20
21                                               ________________________________
                                                 Plaintiff
22

23

24

25

26
27

28
